 

Exhibit 10. 59

 

FIRST AMENDMENT TO

 

THE MASTER DEVELOPMENT AND LICENSE AGREEMENT FOR PRODUCTS BETWEEN ELITE
PHARMACEUTICALS, INC. AND SUNGEN PHARMA, LLC

 

This Amendment, dated as of December 1, 2016 (the “Amendment”), by and between
SunGen Pharma, LLC, a limited liability company with its offices at 303C College
Road East, Princeton, NJ 08540 (“SunGen”), and Elite Laboratories, Inc. (a
subsidiary of Elite Pharmaceuticals, Inc.), a corporation organized under the
laws of the State of Delaware, with offices at 165 Ludlow Avenue, Northvale, New
Jersey (“Elite”), relating to that Master Development and License Agreement For
Products Between Elite Pharmaceuticals, Inc. and SunGen dated August 24, 2016
(the “Agreement”);

 

WHEREAS SunGen and Elite desire to amend the Agreement on the terms and subject
to the conditions contained herein: and

 

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meaning assigned to such terms in the Agreement.

 

NOW, THEREFORE in consideration of the mutual covenants and agreements contained
herein, the sufficiency, adequacy and satisfaction of which are hereby
acknowledged, SunGen and Elite hereby agree as follows:

 

1.     A new Section 3.4 shall be added to Article 3 of the Agreement and shall
read as follows:

 

3.4Elite shall have the exclusive right to market and sell the {***} using
Elite’s label. Elite shall be responsible for all permits, licenses, and
distribution costs. Elite shall be responsible for complying with all
regulations and applicable laws and permits required to file the Product in the
Territories.

 

2.     A new Section 4.4 shall be added to Article 4 of the Agreement and shall
read as follows:

 

4.4Ownership of {***} Regulatory Filings. Elite shall be responsible for the
filing of the ANDA. SunGen shall be responsible for the prosecution of the ANDA
with the FDA and shall own the ANDA filed and/or approved. Following Regulatory
Approval, SunGen shall have sole discretion with respect to the maintenance of
the ANDA, correspondence with and reporting to the FDA and other regulatory
authorities, except as the Definitive Agreement may otherwise provide in
relation to Elite’s manufacturing of the Products and, provided that Elite shall
cooperate with and support SunGen in connection with any such regulatory matters
to the extent that SunGen may reasonably request.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.1 



 

 

3.     The table in Exhibit A (Products) of the Agreement shall be replaced in
its entirety and the new table shall read as follows:

 

Products   Reference Listed Drug {***}   {***} {***}   {***} {***}   {***} {***}
  {***} {***}   {***}

 

For the avoidance of doubt, and except for the replacement of the table, all
other language in Exhibit A of the Agreement remains unchanged.

 

4.      The table in Section 1 of Exhibit B (Payments) of the Agreement A shall
be replaced in its entirety and the new table shall read as follows:

 

Company   Profit Share   Profit Share   Profit Share     {***}   {***}   {***}  
  SunGen does
marketing &
sales   Elite does
marketing &
sales   Elite does
marketing &
sales Elite   {***}%   {***}%   {***}% SunGen   {***}%   {***}%   {***}%

 

For the avoidance of doubt, and except for the replacement of the table in
Section 1, all other language in Section 1 of Exhibit B of the Agreement remains
unchanged and all of Section 2 of Exhibit B of the Agreement remains unchanged.

 

5.     Section 3 of Exhibit C (Roles and Responsibilities of the Parties) of the
Agreement shall be amended with the addition of a new Section 3d which shall
read as follows:

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.2 



 

 

d.           Sourcing API for {***}

 

6.      Section 4 of Exhibit C (Roles and Responsibilities of the Parties) of
the Agreement shall be amended with the addition of a new Section 4d which shall
read as follows:

 

d.           API costs for the development and manufacturing of {***}.

 

Except as expressly provided in this Amendment, the Agreement and all provisions
therein are and shall continue to be in full force and effect in accordance with
its terms.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives as of the day and year first above
written.

 

SunGen Pharma LLC   Elite Laboratories, Inc.           By: s/Jim Huang   By:
s/Nasrat Hakim Name:     Jim Huang   Name:     Nasrat Hakim Title:      CEO  
Title:       President and CEO Date:      12-1-16   Date:       12-1-16

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.3 



